Citation Nr: 1202166	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-43 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for cervical spine degenerative joint disease and degenerative disc disease, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Michael Lopez, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to July 1954 and from May 1960 to May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a November 2011 hearing by the undersigned Veterans Law Judge (VLJ) held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

At his November 2011 Board hearing, the Veteran testified that his service-connected cervical spine disability had worsened since his last VA examination in 2008.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate rating of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2011).  On remand, a VA examination must be conducted to determine the current severity of the Veteran's service-connected cervical spine disability.  

Entitlement to TDIU on a schedular basis depends in part on the outcome of the Veteran's claim for an increased rating for a cervical spine disability.  Therefore, the issues are inextricably intertwined, and the claim for TDIU must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  To that end, the two opinions of record, provided in August 2006 by the Veteran's VA treating physician and in May 2008 by the VA general medical examiner, address the Veteran's employability in terms of both his service-connected and nonservice-connected disabilities.  A determination as to unemployability for VA purposes must be based on service-connected disabilities, work experience, and education alone.  38 C.F.R. § 4.16 (2011).  For this reason, a new VA opinion with respect to TDIU is required.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for VA spine and neurological examinations to determine the current severity of his service-connected cervical spine disability.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's cervical spine disability, must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examination report should state whether there is any evidence of favorable or unfavorable anklyosis of the spine, and determine the range of motion of the cervical spine in degrees.  It must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's cervical spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable anklyosis due to any weakened movement, excess fatigability, or incoordination.  Finally, the examiner should indicate whether any pain found in the cervical spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable anklyosis due to pain on use or during flare-ups. 

If there are any neurologic complaints, the examiner should state whether each objectively documented neurologic complaint is at least as likely as not (50 percent or greater probability) caused by or otherwise related to the Veteran's cervical spine disability.  If the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, the examiner should comment as to the frequency and total duration of such episodes over the course of the past 12 months. 

2.  Schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Following a review of the service and postservice medical records, the VA examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, consistent with his education and occupational experience.  The Veteran's age and the impact of any nonservice-connected disabilities on employability should not be factored into this determination.  If the examiner determines that the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, he or she should comment as to the Veteran's suitability for VA vocational rehabilitation or other similar program.  The opinion must be based on the review of the claims file, to include the multiple VA examination reports of record.  A complete rationale must be provided for any opinions expressed.  

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  Readjudicate the Veteran's claim.  If an increased rating remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

